PER CURIAM.
Where a writ of error is allowed, and citation duly issued and served, an informality in the bond, or in its approval, will not affect the appellate jurisdiction. See O’Reilly v. Edrington, 96 U. S. 724, 24 L. Ed. 659; Hudson v. Parker, 156 U. S. 287, 15 Sup. Ct. 450, 39 L. Ed. 424.
The assignments of error herein complain, first, of a refusal to direct a verdict for the plaintiff; and, second and third, of excerpts from the judge’s charge. From a consideration of the evidence and the judge’s full charge to the jury, given in the transcript, we conclude that the evidence made a case for the jury, and that the charge, taken as a whole and in the light of the evidence, was not incorrect or misleading, so as to constitute reversible error.
The judgment of the Circuit Court is affirmed.